Citation Nr: 1612303	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Army from May 1975 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas, which denied an increase in the disability rating in excess of 20 percent for his right shoulder disability.  The Veteran appealed the adverse action in this decision and the matter listed above is now before the Board.  

This matter was previously before the Board in May 2015, at which time the Board remanded it for additional procedural and evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its May 2015 remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in Little Rock, Arkansas in February 2014.  A transcript of his testimony has been associated with the claims file.  


FINDING OF FACT

The Veteran's right shoulder disability, which affects his dominant upper extremity, has manifested with pain, tingling, and loss of range of motion to approximately the shoulder level for the entire time on appeal.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected right shoulder residuals of an injury disability, to include right acromioclavicular (AC joint) arthritis, have gotten worse.  The Board notes that he is currently rated at 20 percent disabling for this disability of his dominant upper extremity.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes, or DCs, identify the various disabilities.  See 38 C.F.R. Part 4 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following discussion addresses the Veteran's level of disability for his right shoulder from a year prior to when he filed the claim for an increase in rating for this disability in August 2010.  See Francisco v. Brown, 7 Vet. App. 55(1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right shoulder disability is rated under DC 5010-5201, arthritis due to trauma and limitation of arm.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

DC 5010-5201 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (the presence of arthritis and limited use of his arm).  There is no indication of impairment of the humerus, clavicle, or scapula in order to apply the other diagnostic codes for the shoulder and arm contained in 38 C.F.R. § 4.71a.  Thus, the Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 5010-5201. 

DC 5201 rates limitation of motion of the arm, assigning a 20 percent rating for limitation of motion at the shoulder level of both major and minor joints.  Limitation of motion of the major and minor joint midway between the side and shoulder level warrants a 20 and 30 percent rating for the minor and major joints, respectively.  Limitation of motion of the major and minor joint to 25 degrees from side warrants a 30 and 40 percent rating for the minor and major joints, respectively.

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Initially, the Board notes that the Veteran is right-handed.  As such, the Veteran's right shoulder disability affects the major joint.  

The Veteran's right shoulder range of motion was measured at a September 2010 VA examination.  He demonstrated forward flexion to 90 degrees with pain at 80 degrees, abduction to 100 degrees with pain at 80 degrees, external rotation to 75 degrees with pain beginning at 45 degrees, and internal rotation to 90 degrees without pain.  After three repetitions of range of motion testing, there was no change except that his ability to abduct faded due to weakness, and he was only able to abduct to 70 degrees after the third repetition.  

The Veteran reported that he had a gradually increasing pain in the right shoulder, which was a dull ache, since the original injury.  He reported that he was employed at a VA medical facility psychiatric ward and that his duties included monitoring and escorting patients.  He indicated that this type of work did not require any physical activity, such as lifting.  He stated that during the previous six months, he missed about three days per week of work from pain in various areas of his body, including his shoulder.  The examiner noted that there was no tenderness or deformity of the right shoulder.  The Veteran did not need assistive devices, although he utilized a transcutaneous electrical nerve stimulation (TENS) unit to alleviate pain.

After examining the Veteran, the examiner concluded that the Veteran had AC joint arthritis in the right shoulder, which was confirmed by a scan, and limited his shoulder motion.  The examiner noted that there was no tenderness or deformity of the right shoulder.  He was unable to lift objects, but that this was not required for his work.  The Veteran reported daily symptoms, rather than flare-ups of symptoms.  The examiner noted that he has had brief incapacitating exacerbations in the previous six months, but that these exacerbations were accompanied by problems with his headaches, and it was impossible to tell what percentage of the incapacity was due to his shoulder compared to that from his headaches.  

The Veteran was afforded another VA examination in May 2015, at which time the examiner diagnosed him with bilateral shoulder strain.  The Veteran's right hand was noted to be his dominant.  He did not report flare-ups of the shoulder symptoms, but he indicated that he had pain in the early morning with movement.  He stated that he was unable to lift objects and that he shakes when he grasps objects.  He also stated that pushing objects produces pain in his shoulders.  Muscle testing showed normal strength and there was no evidence of muscle atrophy or ankylosis.  Additionally, there was no evidence of shoulder instability, dislocation, or labral pathology, and all other factors tested did not return abnormal results.  He was noted as not requiring the use of an assistive device.  Diagnostic testing did not show degenerative or traumatic arthritis.  

During initial range of motion testing, he demonstrated forward flexion to 100, abduction to 110 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  The examiner noted that range of motion testing produced pain for the Veteran when he was at rest, and that pain caused functional loss during flexion and abduction.  There was evidence of pain with weight bearing, but no objective evidence of localized tenderness, pain on palpation of the joint or soft tissue, or crepitus.  After three repetitions of range of motion testing, there was limited functional ability due to pain, weakness fatigability, or incoordination; however, there was no change in degrees of motion and his pain was expressed with movement.  

The Veteran told the examiner that he was retired, and that he used to work for VA.  The examiner noted that he has limitation of movement in both shoulders.  The examiner also stated that he would not be able to be employed at work that required him to push, pull, and lift, or to elevate his arms because of pain.  

Additional VA treatment records note continued complaints of pain in the right shoulder.  For example, a September 2010 nursing note showed a complaint of bilateral shoulder pain.  Likewise, an October 2010 VA physical medicine rehabilitation consultation noted generalized and diffuse pain all over his body, including his shoulders, and it noted that he was tender in the shoulder girdle areas.  He also complained of pain in his right shoulder in a January 2011 mental health consultation note, February 2011 and October 2015 physician emergency department notes, and a May 2012 physician's progress note.  Additionally, November 2012 hospital admittance note and a nurse's note show that he complained of pain, but that his range of motion was normal for his musculoskeletal system.  Similarly, in a June 2013 progress note, he was able to shrug his shoulders but with pain.  

Most recently, in a January 2016 VA pain consultation note, he again complained of pain.  Upon examination, his right upper extremity had normal range of motion without pain, crepitation, or contracture.  Furthermore, he was noted as not having dislocation, subluxation, or laxity in his right shoulder.  Muscle strength and tone testing showed no spasticity, atrophy, or abnormal movements.  

The claims file also includes private treatment records, which note the symptoms of his right shoulder pain.  Specifically, a July 2011 private examination performed in connection to seeking benefits from the Social Security Administration (SSA), the Veteran complained of neck pain that radiated to his shoulders bilaterally.  He denied crepitation of his bilateral shoulder joints, which were noted to have normal range of motion.  Upon examination, there was not structural deformity, effusion, particular swelling, erythema, heat, swelling, or tenderness in any joint other than his cervical spine.  An X-ray of the right shoulder showed mild degenerative disease at the right AC joint, but the joint was otherwise unremarkable.  

In a May 2013 chronic pain follow-up note, he was shown to have to use pain medication for his chronic pain, including pain in his right shoulder.  A December 2013 private progress note showed that he had contusions to his bilateral shoulders, as well as other parts of his body, due to a motor vehicle accident.  However, the note indicated that the range of motion and gross strength of his upper extremities were within functional limits.  A bone scan from the same day showed degenerative changes in his spine, right shoulder, and left foot.  A February 2014 medical evaluation note indicated that his chronic shoulder pain symptoms were aggravated by an August 2013 motor vehicle accident.  Additional private treatment notes from 2014 show that he complained of shoulder pain; however, range of motion testing was not performed at those times. 

In addition to the medical evidence of record, the claims file includes the lay contentions of the Veteran.  In August 2010, he complained of bilateral shoulder pain.  During the February 2014 Board hearing, he again endorsed symptoms of pain, which he described as aching, and he indicated that his symptoms were present all day long.  He also stated that he felt tingling and needle-prick symptoms in this area.  He indicated that he treated the symptoms with heat therapy and a TENS unit.  

After careful review of the evidence, the Board finds that the Veteran's disability picture shows a limitation of motion of the major joint at shoulder level, which warrants a 20 percent rating for his right shoulder for the entire period on appeal.  After weighing the Veteran's lay statements and his continuous complaints to medical professionals against the medical evidence of record showing range of motion testing, the Board concludes that the medical evidence is the most probative in determining the proper rating for the Veteran's right shoulder disability because range of motion testing results show the degrees of motion for his right arm.  Specifically, the Board finds it significant that the range of motion testing during the September 2010 and May 2015 VA examinations showed degree ranges most consistent with the 20 percent rating because his arm was limited in motion only to about the shoulder level.  There is no indication in these reports that his right arm was limited in motion to midway between his side and the shoulder level, or that it was limited to 25 degrees from his side.  Additionally, the Board notes that the other records where range of motion testing was performed showed normal ranges or did not indicate that his motion was limited to midway between the side and shoulder level.  

Regarding functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Veteran's VA and private outpatient records reflect reports of right shoulder pain, tingling, and diminished utility.  Furthermore, he was noted on many occasions to use a TENS unit and medication to alleviate his symptoms.  However, even taking those factors into consideration, the record does not support a finding that his right arm range of motion was limited to midway between the side and shoulder or to 25 degrees from the side.  As such, an increased rating based on functional loss is not warranted and a rating in excess of 20 percent for the right shoulder disability is not warranted at any time during the appeal period.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

Therefore, as the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent for his right shoulder disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159; Gilbert, 1 Vet. App. at 49.


Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

If the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  If the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the schedular rating criteria used to rate his service-connected disability above reasonably describe and assess his disability level and symptomatology.  The criteria rate his right shoulder disability on the basis of pain, range of motion, involvement of a dominant or non-dominant upper extremity, and diminished utility; thus, the demonstrated manifestations - namely pain and limited range of motion of the major joint - are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.150.  

The Board acknowledges that the claims file includes evidence of tinging and needle-prick sensation symptoms in his shoulder and arm; however, there is no indication that these symptoms amount to marked interference with employment or frequent periods of hospitalization.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.

Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his right shoulder disability, and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his right shoulder disability.  In fact, the record shows that he retired from VA employment.  While he filed a claim for a TDIU in January 2013, he withdrew this claim in February 2013, and he indicated that he never meant to file such a claim.  Furthermore, VA examinations from September 2010, February 2013, and May 2015 show that although his service-connected disabilities would have an impact on his work, he is not precluded from securing or following gainful employment due to his right shoulder or other service-connected disabilities.  Thus, as neither he, nor the overall record, has indicated that he is prevented from security or maintaining gainful employment due to his service-connected disabilities, Rice is inapplicable in the present case.  

Moreover, the Board acknowledges that the Veteran is also service-connected for posttraumatic headaches, degenerative disc disease (DDD) of the cervical spine, left and right hallux valgus with degenerative joint disease (DJD), and a left hand finger disability.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered these service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in September 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring records of VA and private treatment during the applicable appeal period.

The duty to assist was further satisfied by a VA examination in September 2010 and May 2015, during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions and findings based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in May 2015 for additional development, including asking the Veteran to identify outstanding treatment records, associating any outstanding VA treatment records with his claims file, scheduling the Veteran for a VA examination for his right shoulder, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA sent a May 2015 letter asking the Veteran to identify any outstanding records, associated all outstanding VA records, scheduled him for a VA examination in May 2015, and issued an SSOC in November 2015.  Therefore, the Board finds that there has been substantial compliance with its May 2015 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to a rating in excess of 20 percent for a right shoulder disability is denied. 



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


